Citation Nr: 1221719	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  08-23 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) under 38 U.S.C.A.  § 1318.
 

REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to April 1972.  He died in April 2006.  The appellant is his widow. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In April 2010, the appellant testified before the Board via a video conference hearing.  A transcript from that hearing has been incorporated into the claims file.  Additionally, evidence has been associated with the claims folder accompanied by a waiver of local consideration.  This waiver is contained in the claims folder.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2011).

In May 2010, the Board remanded the appellant's claim.  The agency of original jurisdiction (AOJ) continued the previous denial of the claim in a September 2010 supplemental statement of the case (SSOC).  The Veteran's VA claims folder was subsequently returned to the Board for further appellate proceedings, and in a January 2011 decision, the Board denied the appellant's claim.  The appellant appealed the Board's January 2011 decision to the United States Court of Appeals for Veterans Claims (the Court).  Pursuant to a Joint Motion for Remand dated September 8, 2011, in an Order dated September 16, 2011, the Court remanded this case to the Board.




FINDINGS OF FACT

1.  The Veteran, who served on active duty from February 1971 to April 1972, died in April 2006. 

2.  At the time of his death, service connection was in effect for posttraumatic stress disorder (PTSD) evaluated as 100 percent disabling, which was granted as of September 23, 1996 in a December 1996 rating decision. 

3.  The RO did not commit outcome determinative clear and unmistakable error (CUE) in its December 1996 rating decision by failing to assign an earlier effective date for the award of service connection for PTSD.


CONCLUSION OF LAW

The criteria for entitlement to DIC pursuant to 38 U.S.C.A. § 1318 have not been met. 38 U.S.C.A. §§ 1318, 5107 (West 2002); 38 C.F.R. §§ 3.22, 20.1106 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks entitlement to DIC under 38 U.S.C.A. § 1318.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.

Compliance with the Court's directives 

As was noted in the Introduction, the appellant's DIC claim involves a remand by the Court.  The Board wishes to make it clear that it is aware of the Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991), to the effect that a remand by the Court is not "merely for the purposes of rewriting the opinion so that it will superficially comply with the 'reasons or bases' requirement of 38 U.S.C.A. § 7104(d)(1).  A remand is meant to entail a critical examination of the justification for the decision." The Board's analysis has been undertaken with that obligation in mind.

The September 2011 Joint Motion for Remand found that the Board erred by not discussing the potential applicability of 38 C.F.R. § 3.22(b) to the issue on appeal.  The Court specifically noted that Section 3.22 was amended in 2005, and discussed the applicability of 38 C.F.R. § 3.22(b)(1), which defines "entitled to receive" as including situations where the Veteran filed a claim for disability compensation benefits during his lifetime and he would have satisfied the § 1318 requirements but for clear and unmistakable error (CUE) committed by VA in a decision on a claim filed during the veteran's lifetime.  The Court further cited National Organization of Veterans' Advocates, Inc., v. Secretary of Veterans Affairs, 476 F.3d 872, 875 (Fed. Cir. 2007) and 70 Fed. Reg. 72, 215 which described the regulation as follows: "The new regulations interpret 'entitled to receive' to include situations where, during the veteran's lifetime, the claim could have been reopened based on CUE..." As such, the parties noted that there was no indication in the regulation that the assertion of CUE must have been made during the Veteran's lifetime, but rather that the CUE that was asserted must have taken place in an adjudication prior to the Veteran's death such that it "could have been reopened based on CUE" during the Veteran's lifetime.  On remand, the Board was therefore directed to discuss the applicability of 38 C.F.R. § 3.22(b), if any, to this case. 

The Board is confident that if any additional problems existed, the Court would have brought them to the Board's attention.  See Harris v. Derwinski, 1 Vet. App.180, 183 (1991) [holding that the "Court will [not] review BVA decisions in a piecemeal fashion"].


Stegall concerns

As alluded to above, in May 2010, the Board remanded this claim in part for the RO to adjudicate the appellant's claim of CUE in a December 1996 rating decision.  The appellant's claim was then to be readjudicated.  

Pursuant to the Board's remand instructions, the appellant's claim of CUE was adjudicated in the above-referenced September 2010 SSOC.  The appellant's DIC claim was also readjudicated via the September 2010 SSOC.  

Accordingly, the Board's remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  

The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

As will be discussed below, as a matter of law, the appellant is clearly not entitled to benefits under 38 U.S.C.A. § 1318 on any basis other than a CUE challenge.  VA is not required to provide VCAA notice where there is no legal basis for claim or where undisputed facts render the claimant ineligible for the benefit sought.  VAOPGCPREC 5-2004 (June 23, 2004). 

Additionally, the appellant has sought benefits under 38 U.S.C.A. § 1318 pursuant to a CUE challenge.  In such a situation, a VCAA notice is not required.  Livesay v. Prinicipi, 15 Vet. App. 165 (2001) 

For similar reasons, VA has no further duty to assist the appellant in developing this claim, as review of the claim is limited to the evidence and/or information of record already of record and the fact that the claim is denied as a matter of law.

Analysis

The appellant contends that she is entitled to DIC benefits under 38 U.S.C.A.          § 1318 as the Veteran should have been rated as 100 percent disabled for PTSD for the 10 year period prior to his death.  She further contends that the RO committed CUE in a December 1996 rating decision by assigning an effective date of September 23, 1996 in granting the Veteran's claim of entitlement to service connection for PTSD and assigning a 100 percent disability rating.

In pertinent part, 38 U.S.C.A. § 1318 authorizes the payment of DIC to a surviving spouse in cases where a Veteran's death was not service-connected, provided that the Veteran was in receipt of or "entitled to receive" compensation at the rate of a 100 percent (total) rating due to service-connected disability for a period of at least five years from the date of his discharge or release from active duty, or for 10 or more years immediately preceding his or her death. 

The appellant filed her claim for DIC benefits in 2006.  This was after VA amended 38 C.F.R. § 3.22, the implementing regulation for 38 U.S.C.A. § 1318, in January 2000, to restrict the award of DIC benefits to cases where the Veteran, during his or her lifetime, had established a right to receive total service-connected disability compensation for the period of time required by 38 U.S.C.A. § 1318, or would have established such right but for CUE in the adjudication of a claim or claims.  65 Fed. Reg. 3,388 (Jan. 21, 2000). 

The regulation, as amended, specifically prohibits "hypothetical entitlement" as an additional basis for establishing eligibility, which was a Court-created concept subject to extensive litigation.  See Green v. Brown, 10 Vet. App. 111 (1997); Carpenter v. West, 11 Vet. App. 140 (1998); Wingo v. West, 11 Vet. App. 307 (1998).  Notably, the Court of Appeals for the Federal Circuit has held that the amendment to 38 C.F.R. § 3.22 in January 2000 applies to DIC claims filed prior to the amendment.  Rodriguez v. Peake, 511 F.3d 1147, 1156 (Fed. Cir. 2008). 

At the time of the Veteran's death in April 2006, service connection was in effect for PTSD evaluated as 100 percent disabling effective September 23, 1996.  Thus, his total disability rating had been in effect for approximately nine years and eight months prior to his death.  Accordingly, the Veteran was not rated by VA as totally disabled for a continuous period of at least 10 years immediately preceding death; was not rated totally disabled continuously since his release from active duty and for a period of not less than five years immediately preceding death; and was not shown to be a former prisoner of war.  38 C.F.R. § 3.22(a).  Absent a revision of a prior rating decision on the basis of CUE, the criteria of 38 U.S.C.A. § 1318 have not been met as a matter of law. 

The Board notes that the RO has asserted that the appellant has no standing to bring her CUE allegation.  In support of this position, the RO cites the case of Haines v. West, 154 F.3d 1298 (Fed. Cir. 1998).  See the September 2010 SSOC.  This issue requires some discussion and distinction. 

In Haines, the Veteran died while an appeal was pending to the Board on the issue of whether the RO committed CUE in terminating his total disability benefits.  The Board dismissed this claim upon notice of the death of the Veteran.  See Landicio v. Brown, 7 Vet. App. 42, 53-54 (1994) (holding that, pursuant to 38 U.S.C.A.            § 5112(b), survivors do not have standing to pursue disability claims on behalf of a veteran). 

Unlike Haines, the appellant in this case is pursuing DIC benefits pursuant to 38 U.S.C.A. § 1318.  Importantly, the implementing regulation of 38 C.F.R. § 3.22 expressly authorizes CUE as a basis to establish entitlement.  38 C.F.R.                   § 3.22(b)(1).  In adopting the current version of 38 C.F.R. § 3.22(b), the Secretary provided the following explanation regarding the applicability of CUE claims: 

"DIC is a benefit paid to survivors of veterans in cases of death due to service-connected disability or certain cases of death due to non-service-connected disability.  Section 1318(b) of title 38, United States Code, provides in effect that, if the veteran's death is not caused by a service-connected disability, DIC is payable only if the veteran was in receipt of or 'entitled to receive' compensation at the time of death for a service-connected disability that was continuously rated totally disabling for a period of 10 or more years immediately preceding death, or for a period of not less than five years from the date of the veteran's discharge or release from active duty, or for a period of not less than one year immediately preceding death if the veteran was a former prisoner of war.  VA has implemented this provision through regulations at 38 CFR 3.22, paragraph (b) of which explains that the phrase 'entitled to receive' refers to circumstances in which the veteran, at the time of his or her death, had service-connected disability that was rated totally disabling by VA, but was not receiving compensation for one of seven specified reasons, including the fact that the veteran had applied for compensation during his or her lifetime but had not received total disability compensation due to a clear and unmistakable error (CUE) in a VA decision. 

We proposed to revise § 3.22(b) in two respects.  First, we proposed to revise ambiguous language in § 3.22(b) to clarify that the correction of CUE may establish that a veteran was 'entitled to receive' benefits 'at the time of death' irrespective of whether the CUE is corrected before or after the veteran's death.  We explained that the statutory requirement that the veteran have been entitled to benefits 'at the time of death' would be satisfied in such cases because 38 U.S.C. 5109A and 7111 mandate that decisions correcting CUE must be given full retroactive effect as a matter of law." 

70 Fed. Reg. 72211-01 (Dec. 2, 2005). 

Additionally, the Secretary interpreted the Court's decision in National Organization of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 314 F.3d 1373, 1378 (Fed. Cir. 2003) (NOVA) as stating the following: 

"The Federal Circuit stated that VA's current regulation at 38 CFR 3.22 reasonably recognizes the correction of CUE as a basis for revisiting final decisions made during a veteran's lifetime and satisfying the durational disability requirement in 38 U.S.C. 1318(b).  NOVA at 1380-1381." 

70 Fed. Reg. at 72213. 

Thus, the Board will adjudicate this case which includes review of the CUE allegation. 

Pursuant to 38 C.F.R. § 3.104(a), "[a] decision of a duly constituted rating agency ... shall be final and binding ... based on evidence on file at the time and shall not be subject to revision on the same factual basis."  See also 38 U.S.C.A. § 5108.  An exception to this rule is when the VA has made CUE in its decision pursuant to 38 C.F.R. § 3.105.  See 38 U.S.C.A. § 5109A (an RO decision is subject to revision or reversal on the grounds of CUE). 

Under 38 C.F.R. § 3.105(a), VA must reverse or amend a prior decision "[w]here evidence establishes [CUE]."  The United States Court of Appeals for Veterans Claims (Court) defines a determination of CUE in a prior adjudication to mean that: (1) "[e]ither the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a "determination that there was [CUE] must be based on the record and the law that existed at the time of the prior ... decision."  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992). 

"In order for there to be a valid claim of [CUE], . . . [t]he claimant, in short, must assert more than a disagreement as to how the facts were weighed or evaluated."  Id.; see also Eddy v. Brown, 9 Vet. App. 52, 54 (1996).  An asserted failure to evaluate and interpret correctly the evidence is not CUE.  Id. See Damrel v. Brown, 6 Vet. App. 242, 245-246 (1994). 

The Federal Circuit Court has held that each CUE allegation is a separate claim for VA adjudication purposes.  Andre v. Principi, 301 F.3d 1354, 1361-62 (Fed. Cir. 2002). 

The Board first addresses the allegation that the RO committed CUE in a December 1996 rating decision by failing to assign an effective date earlier than September 23, 1996 in the assignment of a 100 percent disability rating for the award of the Veteran's claim of entitlement to service connection for PTSD. 

Generally the effective date for an award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  If service connection is granted based on a claim received within one year of separation from active duty, the effective date will be the day following separation.  Id.  

The words application and claim are defined by regulation as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  Any communication or action that demonstrates an intent to apply for an identified benefit may be considered an informal claim.  38 C.F.R. § 3.155(a).   

In this regard, the law is clear that no benefit may be paid before a claim is made.  38 U.S.C.A. § 5101 (West 2002); Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998) ("[38 U.S.C.A. §] 5101 is a clause of general applicability and mandates that a claim must be filed in order for any type of benefits to . . . be paid under the laws administered by the Secretary.") (emphasis added).  The mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a disability.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Lalonde v. West, 12 Vet. App. 377, 382 (1999).  Likewise, the mere presence of a disability does not establish intent on the part of the Veteran to seek service connection for that condition.  KL v. Brown, 5 Vet. App. 205, 208 (1993); Crawford v. Brown, 5 Vet. App. 33, 35 (1995).  

Historically, the RO granted service connection for PTSD and assigned a 100 percent disability rating effective September 23, 1996, the date of receipt of the Veteran's original claim for service connection for that disability.  The Board observes that the Veteran had not filed a claim of entitlement to service connection for any other psychiatric disability prior to that date.  As the Veteran did not initiate an appeal within the year after notice of that decision, that decision is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997).  As such, that issue is not subject to revision in the absence of CUE in that decision.  38 U.S.C.A. §§ 7105, 5109A; see Rudd v. Nicholson, 20 Vet. App. 296 (2006). 

On review of this CUE allegation, the Board is of the opinion that the RO did not commit CUE in the December 1996 rating decision by assigning an effective date of September 23, 1996 for the award of service connection for PTSD.  The Board finds that there is no basis for assignment of an effective date for such award at any time prior to September 23, 1996.  Simply stated, there was no pending claim filed prior to September 23, 1996 pursuant to which the benefit awarded could have been granted.

The record is completely negative for any communication or action prior to September 23, 1996 indicating an intent to apply for service connection for PTSD from the Veteran or any person acting as his next friend which identifies that benefit as the one sought.

Inasmuch as no claim for service connection for PTSD was received prior to September 23, 1996, the governing legal authority makes clear that, under these circumstances, the effective date can be no earlier than the date of the claim for that benefit.  See 38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

The Board notes that a VA psychiatric examination report dated in October 1996 indicates that the Veteran stopped working in 1994 due to his PTSD symptomatology including his inability to get along with others and feeling angry or stressed out.  However, as noted above, the mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a disability.  See Brannon, supra.  Indeed, there is nothing in the evidence of record prior to September 23, 1996 that may be reasonably construed as a claim on the part of the Veteran, or that reflected his intent to apply, for service connection for PTSD.  

On September 23, 1996, the RO received the Veteran's original claim for service connection for PTSD, and for the first time, he clearly identified service connection for PTSD as a benefit sought, and expressed an intent to seek it.  As indicated above, that claim served as the basis for the RO's December 1996 rating action that granted service connection for PTSD from that date.  In this regard, the Board notes that, while the VA does have a duty to assist a claimant in developing facts pertinent to a claim, it is the claimant who must bear the responsibility for coming forth with the submission of a claim for benefits under the laws administered by the VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The Board finds that the facts of this case clearly demonstrate that the VA was not put on notice that service connection for PTSD was sought at any time prior to September 23, 1996.

The Board thus turns to consideration of the applicability of a liberalizing law or VA issue.  A 'liberalizing law' is one that creates a new basis for entitlement to benefits.  See VAOPGCPREC 26-97 (July 16, 1997).  In other words, PTSD was not a recognized psychiatric diagnosis at the time the Veteran was separated from service. 

38 U.S.C.A. § 5110(g) provides that: Subject to the provisions of Section 5101, where compensation, dependency and indemnity compensation, or pension is awarded or increased pursuant to any Act or administrative issue, the effective date of such award or increase shall be fixed in accordance with the facts found but shall not be earlier than the effective date of the Act or administrative issue.  In no event shall such award or increase be retroactive for more than one year from the date of application therefor or the date of administrative determination of entitlement, whichever is earlier. 

The implementing regulation, 38 C.F.R. § 3.114 further provides that, where pension, compensation, dependency and indemnity compensation, or a monetary allowance under 38 U.S.C. chapter 18 is awarded or increased pursuant to a liberalizing law or VA issue which became effective on or after the date of its enactment or issuance, in order for a claimant to be eligible for a retroactive payment, the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.  These provisions are applicable to original and reopened claims as well as claims for increase. 

If a claim is reviewed on the initiative of VA within 1 year from the effective date of the law or VA issue, or at the request of a claimant received within 1 year from that date, benefits may be authorized from the effective date of the law or VA issue. 38 C.F.R. § 3.114(a)(1). 

If a claim is reviewed at the claimant's request more than one year after the effective date of the law, the effective date of the award may be one year prior to the date of receipt of such request, if the Veteran met all the criteria of the liberalizing law or issue at that time. 38 C.F.R. § 3.114(a)(3). 

PTSD was first recognized as a distinct disability by VA on April 11, 1980, see 45 Fed. Reg. 26,326 (1980), and this change constituted a "liberalizing VA issue."  See VAOPGCPREC 26-97 (July 16, 1997). 

Also, with regard to PTSD claims, VAOPGCPREC 26-97 held that "an effective date prior to the date of claim cannot be assigned under section 3.114 unless the claimant met all eligibility criteria for the liberalized benefit on April 11, 1980, the effective date of the regulatory amendment adding the diagnostic code for PTSD, and such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement." 

Thus, regarding the claim, the pertinent law and regulations appears to permit an effective date one year earlier than the date of claim, but only if it can be demonstrated that the Veteran met all eligibility criteria on April 11, 1980, for PTSD. 

The eligibility requirements for service connection for PTSD include medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor. 38 C.F.R. § 3.304(f) (2011). 

In light of VA's December 1996 determination that the Veteran's in-service stressors are verified, that element is met.  However, the competent and probative evidence does not demonstrate that there was a diagnosis of PTSD until September 1996.  See a Vet Center treatment record dated in September 1996.  This is significant, as the regulation specifies a diagnosis.  Moreover, the earliest record of mental health treatment is the September 1996 Vet Center treatment record.  Although the Board notes the October 1996 VA examiner's report that the Veteran had not worked since 1994 due to his psychiatric disorder, there is not a competent diagnosis of PTSD until September 1996.  As such, the Board concludes that the eligibility requirements for PTSD were not met as of April 11, 1980, and therefore an effective date earlier than the date of claim is not warranted.

The law is clear that no benefit may be paid before a claim is made.  38 U.S.C.A. § 5101.  Therefore, since the Veteran's service connection claim was received more than one year after his separation from military service, the effective date of the award may be no earlier than the date of receipt of the claim.  Accordingly, since there is no evidence that shows a claim for service connection for PTSD prior to September 23, 1996, the appellant has not articulated any CUE basis for the assignment of a 100 percent disability for the Veteran's service-connected PTSD prior to that date. 

In sum, the Board finds that the RO did not commit outcome determinative CUE in a December 1996 rating decision by assignment of an effective date of September 23, 1996 in granting the Veteran's claim of entitlement to service connection for PTSD and assigning a 100 percent disability rating.  The CUE claim, therefore, is denied. 









ORDER

Entitlement to DIC under 38 U.S.C.A. § 1318 is denied. 




____________________________________________
J.K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


